                                                                                        USDC SDNY
                                                                                        DOCUMENT
                                                                                        ELECTRONICALLY FILED
                                                                                        DOC #:
                                                                                        DATE FILED: 3/13/2020


                                                                           MEMORANDUM ENDORSED
   March 13, 2020

   VIA ECF
   Gregory H. Woods, United States District Judge
   Southern District of New York
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street, Room 2260
   New York, NY 10007

            Re:     Associated Bank, N.A. v. CapCall, LLC, Civil Action No. 1:19-cv-05158

   Dear Judge Woods:

           This firm represents Defendant CapCall, LLC (“Defendant”) in the above-referenced action. I
   write to request an extension of Defendant’s deadline to file its motion to dismiss, currently due on March
   19, 2020, as I have been under the weather and out of the office since the middle of last week. With the
   consent of Plaintiff’s counsel, Defendant respectfully requests that the Court so-order the following
   adjusted briefing schedule: Defendant shall file its motion on or before March 27, 2020; Plaintiff shall file
   its opposition to the motion on or before April 28, 2020; and Defendant shall file its reply in further support
   of the motion on or before May 5, 2020.

            No prior request for an extension has been made. Thank you for your consideration of this matter.


                                                       Respectfully Submitted,

                                                       /s/ Samuel J. Bazian

                                                       Samuel J. Bazian, Esq.



Application granted in part. The deadline for Defendant to file its motion to dismiss is March 27, 2020. Plaintiff’s opposition is
due no later than 3 weeks following service of the motion; Defendant’s reply, if any, is due 1 week following service of Plaintiff’s
opposition.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 55.

SO ORDERED.
                                                                                _____________________________________
Dated: March 13, 2020                                                                  GREGORY H. WOODS
New York, New York                                                                    United States District Judge


                            1633 Broadway, 46th Floor, New York, NY 10019 | Telephone: 212.867.5620
